FILED
                              NOT FOR PUBLICATION                          DEC 19 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


FELIPA DE LOS ANGELES-MORENO,                    No. 11-73834
a.k.a. Felipa Moreno,
                                                 Agency No. A099-474-682
               Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 17, 2013**

Before:        GOODWIN, WALLACE, and GRABER, Circuit Judges.

       Felipa De Los Angeles-Moreno, a native and citizen of El Salvador,

petitions for review of the Board of Immigration Appeals’ (“BIA”) order denying

her motion to reopen. We have jurisdiction under 8 U.S.C. § 1252. We review for



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abuse of discretion the denial of a motion to reopen, Najmabadi v. Holder, 597

F.3d 983, 986 (9th Cir. 2010), and we deny the petition for review.

      The BIA did not abuse its discretion in denying De Los Angeles-Moreno’s

motion to reopen as untimely because it was filed nearly two years after the BIA’s

final decision, see 8 C.F.R. § 1003.2(c)(2), and De Los Angeles-Moreno failed to

demonstrate changed circumstances in El Salvador to qualify for the regulatory

exception to the time limitation, see 8 C.F.R. § 1003.2(c)(3)(ii); Najmabadi, 597

F.3d at 988-89 (evidence submitted with motion to reopen must show conditions

are qualitatively different than at time of hearing); see also Almaraz v. Holder, 608

F.3d 638, 640 (9th Cir. 2010) (change in petitioner’s health was a change in

personal circumstances, not a change in country conditions sufficient to excuse an

untimely motion to reopen).

      PETITION FOR REVIEW DENIED.




                                          2                                    11-73834